Citation Nr: 1317179	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD") and atypical anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to July 1976, and from October 1977 to November 1979.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied reopening the Veteran's prior claim of entitlement to service connection.  

The Board has previously considered this claim.  In December 2010, the Board reopened and remanded the claim to the Agency of original jurisdiction ("AOJ") to obtain additional evidence in support of the Veteran's claim and to afford him a VA compensation and pension examination.  The Board again remanded the claim in October 2012 to obtain clarification from the VA examiner who performed the previous evaluation.  The additional development having been accomplished, the claim has been returned to the Board for further appellate proceedings.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has PTSD as a result of a stressor that occurred during active duty service.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, his acquired psychiatric disorder, to include PTSD and atypical anxiety disorder, is the result of active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Moreover, in light of the favorable decision for the Veteran, any error in the content or timing of VCAA notice or assistance, if shown, would be moot.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the relevant evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the United States Court of Appeals for Veterans Claims ("Court") has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit has recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

The Veteran contends that he has PTSD as a result of an event he says occurred during May or June 1976 when he went to a bar in Norfolk, Virginia, while on a period of liberty and was involved in a fight.  He says the police were called and he was attacked and bitten by police dogs.  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

The American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV") provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others," and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response, but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, supra. 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2012).

As an initial matter, the Board observes that the Veteran has not claimed, and there is no evidence to show his participation in combat.  As such, the combat provisions discussed above are not applicable to the instant case.  Moreover, his claimed stressor is not one involving a fear of hostile military or terrorist activity.  Accordingly, his claim is not subject to the recently-amended relaxed evidentiary standard provisions discussed above.  Therefore, to prevail on his claim, he must demonstrate medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  
 
In this regard, the Board notes that, while a review of the Veteran's service treatment reports fails to show treatment for, or a diagnosis of PTSD or any other acquired psychiatric disorder in service, there is documentation of disciplinary problems regarding alcohol abuse.  The Veteran also has submitted a police report from the Norfolk, Virginia, Department of Police, which shows that in August 1976, he was convicted of two counts of assault on a police officer and one count of disorderly conduct, both misdemeanors.  While the report does not contain the date the claimed incident took place, it is reasonable to assume, given the Veteran's separation from service in July 1976, combined with the evidence that will be discussed below, that the claimed event occurred during his first period of active duty service.

Post-service VA Medical Center ("VAMC") treatment records show that the Veteran reported having served a period of incarceration from 1979 to 1986 and having sustained a disabling head injury in 1985 during an attack in prison.  In a June 1986 letter, a private psychologist wrote that the Veteran had been released from a correctional facility in March of that year and had been receiving mental health treatment from him since April 1986.  He opined that the Veteran suffered from PTSD directly related to his Navy experiences.  The psychologist noted that the Veteran developed a substance abuse problem while serving in the Navy and still had both physical and mental problems associated with a vicious dog attack he suffered while in service.  

The Veteran first applied for entitlement to service connection in June 1987 with complaints of symptomatology related to a police dog attack in service.  In August 1987, he was afforded a VA compensation and pension examination, at which time, he complained of trauma, sleep disorders and impulsive behavior.  After noting that the Veteran had several scars from "bite marks" on his arm and head, the VA examiner, a medical doctor, who was not a psychiatrist, diagnosed the Veteran with possible post traumatic sensory disease and opined that the Veteran should be afforded a psychiatric evaluation to estimate the damage that had been caused by the Veteran's reported incident; he added that he was not qualified to provide the examination.  Thereafter, rather than providing the Veteran with an appropriate examination, the Veteran's service connection claim was denied by the RO.

VAMC treatment records show that the Veteran sought mental health treatment in 1991, when he began attending group therapy for several issues, including substance abuse and anger.  A January 1997 psychological evaluation associated with his Social Security Administration ("SSA") records notes the Veteran's report of being attacked by police dogs in service.  The Veteran reportedly took off his shirt during the evaluation and showed the psychologist large scars on his arms, back, and shoulder, which he claimed were from the police dogs.  He also sought psychiatric help in April 2003, when he was seen for substance abuse.  In May 2003, he was diagnosed with PTSD by a VA social science specialist.  He was subsequently referred to the VA PTSD day hospital program, where he first reported having been severely beaten by police and attacked by police dogs during an initial psychology consultation in May 2003.  He subsequently reported the attack several times, including during a June PTSD group therapy session, where he also described some personal trauma associated with his presence at a motor vehicle accident and a victim that died in his arms.  In addition, during that session, he discussed a severe beating he endured.  Service treatment records confirm the Veteran got into a fight and suffered a head injury in service in July 1979 from multiple traumas including being kicked.  Other records show he also reported being beaten while incarcerated, in which he reported being struck on the head by a piece of steel.  The claims folder shows he was previously in receipt of SSA disability benefits for several years for a head injury.  During a June 2003 evaluation, a VA neuropsychologist diagnosed the Veteran with malingering noting that the Veteran's substance issues needed to be resolved first.  Later that month, he was diagnosed by a VA psychology trainee supervised by a VA clinical psychologist as having PTSD.

In May 2012, the Veteran was afforded a VA PTSD compensation and pension examination, at which time, he was diagnosed with PTSD, alcohol dependence in sustained, complete remission, and cocaine dependence in sustained remission.  The examiner opined that the Veteran had PTSD as a result of being attacked by police and police dogs on May 15, 1976 during service.  At that time, although he said that the Veteran's story could not be corroborated, he specifically noted the August 1976 police report of record which showed the Veteran's conviction for assault of police officers.  Based on his review of the claims folder, interview of the Veteran and his clinical evaluation, the examiner opined that, based on a reasonable degree of medical certainty, it was at least as likely as not that the Veteran had an acquired psychiatric disorder, PTSD, as a result of active duty service.  

Thereafter, in an October 2012 addendum, the examiner opined that it was as likely as not that the Veteran's PTSD symptoms were due to the claimed in-service stressor of being attacked by police and police dogs versus numerous other post-service traumata.  In this respect, he noted that the Veteran consistently reported the in-service trauma of being attacked by police and their dogs during a 2003 VA PTSD assessment and participated in a treatment program thereafter.  He further observed that records indicated that several post-service stressors could also be traumatic, and specifically cited the assault on the Veteran in 1985 while incarcerated, a gunshot wound to the right upper extremity, and witnessing a person die immediately following a car accident.  He continued by noting that, during his VA PTSD treatment in 2003, the Veteran did mention the motor vehicle accident and the person dying in his arms as personally traumatic, along with an attack where his right arm was injured.  In this respect, he noted that it was unclear whether this was from the Virginia police assault during active duty service or the prison assault from 1985.  As such, he concluded that parsing out what contribution each trauma had to the Veteran's PTSD would be resorting to speculation.  He further concluded that it was feasible that the Veteran initially sustained PTSD from his in-service assault that was later exacerbated by post-service trauma.

With regard to the issue of whether the Veteran's claimed stressor occurred, the Board observes that in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court reversed the Board's denial of a claim for service connection for PTSD on the basis of an unconfirmed in-service stressor, where the claimant had submitted evidence that his unit was subjected to rocket attacks.  The Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the Veteran's own personal involvement, is not necessary.  See also, Suozzi v. Brown, 10 Vet. App. 307 (1997).  In this case, while the Board again notes that this is not a situation in which the Veteran served in combat or claims to have suffered a combat-related stressor, the Board also notes that additional evidence of record shows that the Veteran's sisters have submitted statements in which they report remembering the Veteran having been assaulted by the police in the spring of 1976 and say that they personally witnessed the aftereffects of the attack while visiting him in the hospital.

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In addition, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on the evidence of record, the Board finds that service connection for PTSD is warranted.  The Veteran is currently diagnosed with the condition, and the overall weight of the evidence is at least in equipoise as to whether that condition is related to service.

Notably, the Veteran's claimed stressor of having been attacked by police dogs is something not likely to have been documented by the police in their report.  Moreover, given the Veteran's history of substance abuse and disciplinary issues in service, the incident is also not likely to have been documented in his service records.  In this case, the Veteran was notified that he could submit additional evidence in support of his claim and, as discussed above, he submitted two notarized letters from his sisters, who wrote about their experiences visiting the Veteran in the hospital immediately following the incident.  This is evidence that provides additional support of his claim.

The Board has also considered the Veteran's own statements made in support of his claim.  As noted earlier, the Board must evaluate the competency and credibility of a veteran's lay testimony.  See Layno v. Brown, 6 Vet. App. 465 (1992).  Here, the Veteran is competent to report the circumstances of the police dog attack.  Moreover, the Board finds those statements credible, as the Veteran has reported a consistent history of this stressor prior to, and throughout the period on appeal. 

When VA cannot conclusively establish whether a personal assault stressor occurred, it may request a medical opinion to address the issue.  Specifically, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2012).  

In the present case, as noted above, the 1987 VA examiner concluded that he was not qualified to perform the requested examination, but diagnosed the Veteran with possible post traumatic sensory disease and opined that he should be examined by a psychiatrist.  The Board notes that instead of being afforded a psychiatric evaluation, the Veteran's claim was denied.  Although a subsequent VA outpatient neuropsychologist concluded that the Veteran was a malingerer, as discussed above, under the so-called "benefit-of-the-doubt" rule, in order for the Veteran to prevail, there need not be a preponderance of evidence, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, supra.  Here, the Veteran was also diagnosed with PTSD by a VA clinical psychologist, as well as the VA psychiatrist who performed the 2012 VA compensation and pension examination.  In making his determination that the Veteran had PTSD as a result of his claimed dog attack, this examiner reviewed the claims folder and the available, albeit limited, evidence contained therein.  It is apparent that he also considered the Veteran to be a reliable historian for examination purposes.  Therefore, resolving reasonable doubt in favor of the Veteran, competent medical evidence establishes a diagnosis of PTSD related to an in-service stressor.  Accordingly, service connection for PTSD is warranted.  See 38 C.F.R. § 3.102 (2012).

Finally, the Board notes that, although the medical treatment records demonstrate that the Veteran has been diagnosed with atypical anxiety disorder, this is a frequent symptoms of PTSD, with duplicative or overlapping symptomatology.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  If service connection were to be awarded for another psychiatric disability, the Veteran would receive no greater compensation, as any service-connected psychiatric disorder would be rated under the same schedular criteria (38 C.F.R. § 4.130) as used for PTSD.  Moreover, a separate rating for an anxiety disorder would constitute an evaluation of the same disability under various diagnoses, known as "pyramiding," which is generally to be avoided.  38 C.F.R. § 4.14 (2012).  




ORDER


Entitlement to an acquired psychiatric disorder, to include PTSD and atypical anxiety disorder, is granted.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


